                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 STACIE HOLT, et al.,                          :      Case No. 1:19-cv-79
                                               :
        Plaintiffs,                            :      Judge Timothy S. Black
                                               :
 vs.                                           :
                                               :
 GLASS FAMILY PIZZA, INC., et al.,             :
                                               :
        Defendants.                            :

       ORDER GRANTING THE PARTIES’ AMENDED JOINT MOTION
       TO STAY PROCEEDINGS AND COMPEL ARBITRATION (Doc. 10)

       This civil action is before the Court on the parties’ amended joint motion to stay

proceedings and compel arbitration (the “Joint Motion”), pursuant to Rule 12 of the

Federal Rules of Civil Procedure and Sections 1–4 of the Federal Arbitration Act (the

“FAA”). (Doc. 10). On review, the Court finds the Joint Motion well-taken and,

accordingly, the Court GRANTS the Joint Motion as follows:

   1. The claims of Plaintiffs Stacie Holt and Sarah Day and opt-in Plaintiffs Shelby

Piercefield and Amanda Papia (collectively “Plaintiffs”) in this civil action are subject to

binding and enforceable arbitration agreements, entered into pursuant to the FAA.

   2. Pursuant to Section 4 of the FAA and the express terms of the arbitration

agreements between the parties, Plaintiffs’ claims are hereby COMPELLED to

individual arbitration for resolution pursuant to the terms of the parties’ arbitration

agreements. Plaintiffs shall not be permitted to bring their claims in arbitration on a class

or collective action basis.
   3. This civil action is hereby STAYED pending the outcome of arbitration. The

parties are directed to provide status reports to the Court at least once every six months

following the date of this Order.

   4. The parties’ original joint motion to stay proceedings and compel arbitration

(Doc. 9) is DENIED as MOOT.

       IT IS SO ORDERED.

Date: July 15, 2019                                           s/ Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                             2
